PER CURIAM.
This is au appeal from the clerk’s taxation, in which four docket or attorney fees were allowed the prevailing party. In the controversy to which this taxation relates there were two appeals and two cross appeals. The appeals and cross appeals were entered separately upon the docket, but heard together upon the same evidence, and there was a decree that “costs in this court are adjudged to the owners of Nellie E. Rumball.” Such decree means only that costs are to be taxed in accordance with the statutes, the rules, and the ordinary practice. The practice in the supreme court is to tax one fee only in case of an appeal and a cross appeal. Uniformity in ma t-ters of (his kind is desirable, and for this reason we adopt the practice of the supreme court, although for a considerable period a different practice has obtained in this circuit. The taxation should he modified according (o these views, and it is therefore ordered that the taxation shall include two docket fees only. It is also ordered that a mandate issue at once.